Citation Nr: 0210219	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  99-16 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than September 18, 
1997, for the grant of a 10 percent rating for tinnitus.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from April 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was remanded to the RO in 
December 2000 for further development; it was returned to the 
Board in July 2002.


FINDINGS OF FACT

1.  An unappealed March 1972 rating decision granted service 
connection for tinnitus; the veteran was assigned a combined 
noncompensable rating for tinnitus and hearing loss.

2.  The veteran's tinnitus is the result of acoustic trauma.

3.  Following the March 1972 rating decision, the veteran was 
examined on an outpatient basis by VA for hearing problems on 
December 10, 1987; it was shown shortly thereafter that he 
had intermittent tinnitus.

4.  The veteran's tinnitus is not shown to have increased in 
severity until September 18, 1998.



CONCLUSION OF LAW

The criteria for an effective date earlier than September 18, 
1997, for assignment of a 10 percent rating for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.157, 3.400(o)(2) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect"). 

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The Board notes that the RO, in assigning an effective date 
of September 18, 1997, but not earlier, for a 10 percent 
rating for tinnitus, considered this claim on the merits.  
Moreover, after review of the record, the Board concludes 
that VA's duties under both the VCAA and the new regulations 
have been fulfilled.

The record reflects that the veteran was provided in February 
1999 with notice of the February 1999 rating decision from 
which the current appeal originates.  He was provided a 
statement of the case in May 1999 which notified him of the 
issue addressed, the evidence considered, the adjudicative 
action taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.  The 
veteran thereafter perfected his appeal of this issue.  The 
Board notes that a December 2001 letter from VA to the 
veteran notified him of what actions he was required to take 
in connection with his claim, namely to identify relevant 
treatment sources, and was informed that VA would obtain 
records from any VA or private source the veteran identified 
and for which he provided authorization.  He was also 
informed as to what actions VA was responsible for taking in 
connection with his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  It is clear from submissions by and 
on behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
In this regard, the Board notes that the veteran has 
indicated that he was examined for his tinnitus in 1978 at 
the Tomah, Wisconsin VA Medical Center.  The record reflects 
that the referenced facility was contacted on more than one 
occasion to secure any records from 1978, but that the 
facility responded in December 2001 that no records prior to 
1987 were available for the veteran.  The Board also notes 
that December 1987 treatment records on file document the 
veteran's report that he was examined for his hearing 
problems at least 15 years prior to 1987, without any 
reference to examination in 1978.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

Service medical records show that the veteran complained of 
occasional ringing in his ears.  In a September 1971 
statement, a service comrade indicates that the veteran was 
on guard duty when a firefight occurred on one occasion, and 
that the veteran shortly thereafter complained to him of 
ringing in his ears.

On file is the report of a September 1971 VA examination, at 
which time the veteran reported experiencing intermittent 
tinnitus; he was diagnosed with subjective tinnitus and the 
examiner noted that the veteran's hearing loss was consistent 
with acoustic trauma.

Service connection for left ear hearing loss was granted in 
October 1971, evaluated as noncompensably disabling.

On file is the report of a February 1972 audiology 
examination conducted by a private examiner.  The report 
notes that the veteran complained of constant tinnitus.

Service connection for tinnitus was granted in March 1972; 
the disability was rated with the veteran's hearing loss, 
with a combined evaluation of 0 percent.  The records reflect 
that the veteran was provided with notice of the rating 
decision and of his appellate rights later in March 1972.

On file is a December 10, 1987, treatment note which 
indicates that the veteran presented for complaints of 
worsening hearing loss.  He was diagnosed with hearing loss 
and referred for an audiological consultation.  On 
audiological consultation several days later, the veteran 
reported experiencing moderate intermittent tinnitus in his 
left ear.

On September 18, 1998, the veteran submitted a statement 
requesting re-evaluation of his hearing loss disability.  In 
response he was afforded a VA examination in November 1998, 
at which time he described his tinnitus as constant since 
service. 

In a February 1999 rating decision, the veteran was granted a 
separate 10 percent evaluation for tinnitus, effective 
September 18, 1997; the veteran's hearing loss remained 
evaluated as noncompensably disabling.  The RO assigned a 
compensable rating for tinnitus under the rating criteria in 
effect since March 1976, and apparently assigned the 
effective date for the compensable rating based on the 
provisions of 38 C.F.R. § 3.114.
 
In several statements on file, the veteran contends that he 
is entitled to an effective date of March 1976 for the 
assignment of a 10 percent evaluation for tinnitus because VA 
failed to notify him in March 1976 when the rating criteria 
for evaluating tinnitus changed, and because he met the 
criteria for a compensable rating at that time.  He also 
challenges the March 1972 notice he received of the March 
1972 rating decision as deficient.  The veteran additionally 
contends that he sought treatment in 1978 at a VA medical 
center, and that his December 1987 examiners either lied, or 
misunderstood him, when they wrote that he described his 
tinnitus as intermittent in nature.

Analysis

In general, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  However, the effective date for 
an increased rating for disability compensation will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability occurred if a claim is received 
within 1 year from such date; otherwise, the effective date 
is the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  But see Harper v. 
Brown, 10 Vet. App. 125 (1997).  The date of VA outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim when the report of such treatment or 
examination relates to a disability for which increased 
compensation is sought.  
38 C.F.R. § 3.157(b)(1) (2001).

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2001).

Effective March 1976, the schedular criteria for evaluating 
tinnitus were amended to specify that a 10 percent evaluation 
was warranted for persistent tinnitus as a symptom of head 
injury, concussion or acoustic trauma.  See 41 Fed. Reg. 
11,298 (1976).

The Board notes in passing that the schedular criteria for 
evaluating diseases of the ear and other sense organs were 
again amended effective June 10, 1999.  See 64 Fed. Reg. 
25,202-25,210 (May 11, 1999).  (The schedular criteria for 
rating tinnitus currently specify that a 10 percent 
evaluation is warranted for recurrent tinnitus.)

The veteran did not appeal the March 1972 rating decision 
granting service connection for tinnitus and assigning a 
combined noncompensable evaluation for hearing loss and 
tinnitus, and that decision is therefore final.  The Board 
notes that while the veteran contends that the notice he 
received with respect to the rating decision is somehow 
deficient, the Board has reviewed the notice, including the 
explanation of his appellate rights with respect to the March 
1972 rating decision, but is unable to identify any 
deficiency.

Following the unappealed March 1972 rating decision, no 
communication from the veteran or any representative was 
received until September 18, 1998.  However, as the record 
shows that following the March 1972 rating decision the 
veteran was examined for his hearing loss on an outpatient 
basis by VA on December 10, 1987, and for his tinnitus in 
particular within days thereafter, the Board concludes, in 
accordance with 38 C.F.R. § 3.157, that the date of the 
veteran's claim for an increased rating for tinnitus is 
December 10, 1987.  The Board notes that the record is devoid 
of any VA medical records for the period between March 1972 
and December 1987 which could constitute an informal claim 
even earlier than December 10, 1987.  The Board notes in this 
regard that although the veteran insists that he was treated 
or examined at a VA facility in 1978 for his tinnitus, the 
referenced facility has specifically reported that no records 
for the veteran prior to 1987 are available.  The Board also 
notes that the December 1987 treatment reports record the 
veteran's assertion that he was treated for hearing problems 
at least 15 years prior to December 1987, without any 
reference to treatment in 1978.  In any event, the fact 
remains that the record contains no VA treatment or hospital 
records for 1978; consequently, the earliest date of claim in 
the instant case following the March 1972 rating decision is 
December 10, 1987.

The Board notes that the record is devoid of medical evidence 
of any nature with respect to the year prior to December 
1987, and that the veteran does not allege that any such 
medical records exist.  While the veteran now contends that 
his tinnitus has been constant since he was discharged from 
service, suggesting that his tinnitus was persistent from 
December 1986 to December 1987 as well, the Board points out 
that the veteran's assertions are inconsistent with those 
made to his examining physicians in September 1971 and 
December 1987.  Since his statements in 1971 and 1987 were 
made for the purposes of receiving treatment, and not 
compensation, and as the veteran's recent contention that his 
tinnitus has been constant since service is clearly at odds 
with earlier statements made throughout the years, the Board 
accords greater evidentiary weight to the statements made by 
the veteran in December 1987 that his tinnitus was 
intermittent.  Moreover, although the veteran described his 
tinnitus as constant in February 1972, the Board finds it 
likely, given the absence of any treatment for hearing 
complaints since 1972, that the veteran's tinnitus was 
intermittent in nature for the one year period prior to 
December 1987.  The Board is of course aware that the veteran 
insists that his December 1987 examiners either lied or 
misunderstood what he said, but the Board finds his arguments 
in this regard to be unpersuasive.

As noted previously, a 10 percent evaluation for tinnitus 
under the schedular criteria in effect from March 1976 to 
June 9, 1999, requires that the tinnitus be persistent, not 
just intermittent, in nature.  See generally, Clyburn v. 
West, 12 Vet. App. 296, 299-300 (1999) (finding that where a 
VA examiner described a veteran's tinnitus as intermittent, 
but the veteran testified that the tinnitus was constant, 
there was a conflict in the evidence as to whether the 
veteran's tinnitus was persistent in nature).  Consequently, 
as the Board finds that the veteran's tinnitus was 
intermittent in nature for the period from December 1986 to 
December 1987, it is not factually ascertainable that the 
veteran's tinnitus had increased in severity in the year 
prior to the December 10, 1987, date of claim.  

In addition, although the December 10, 1987, outpatient 
treatment records are accepted as the date of the veteran's 
claim for an increased rating for tinnitus, the Board 
concludes that the evidence on file nevertheless does not 
support the assignment of an effective date for an increased 
rating for tinnitus prior to September 18, 1998.  In this 
regard the Board again notes that the veteran described his 
tinnitus as intermittent in nature to his December 1987 
examiners, and that there is no further evidence with respect 
to the veteran's tinnitus until September 18, 1998, when he 
requested re-evaluation of his hearing impairment.  As 
discussed above, a 10 percent evaluation for tinnitus under 
the schedular criteria in effect between March 1976 and June 
9, 1999, required that the tinnitus be persistent, and not 
just intermittent, in nature.  The Board finds that, since 
there is no evidence, other than statements made by the 
veteran after September 1998 (which the Board has found to 
lack credibility, given his prior statements throughout the 
years), suggesting that the veteran's tinnitus was persistent 
in nature between December 1987 and September 18, 1998, the 
evidence on file does not support assignment of a 10 percent 
evaluation for tinnitus for the period between the date of 
the veteran's claim and September 18, 1998.  

On September 18, 1998, the veteran requested re-evaluation of 
his hearing loss, and on VA examination conducted shortly 
thereafter in November 1998, reported that his tinnitus was 
constant in nature.  This was the first time since February 
1972 that the veteran described his tinnitus as constant or 
persistent.  Accordingly, as the November 1998 VA examination 
report essentially corroborated the veteran's implied 
assertion in his September 18, 1998, correspondence that his 
tinnitus had increased in severity, the Board concludes that 
the appropriate effective date for the grant of a 10 percent 
evaluation for tinnitus is September 18, 1998.

The Board recognizes that the RO assigned an effective date 
of September 18, 1997, on the basis of the veteran's 
September 18, 1998, statement and application of 38 C.F.R. 
§ 3.114.  That regulation provides that where compensation is 
increased pursuant to a liberalizing law or liberalizing VA 
issue, the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114 
(2001).  Since the Board has found that the veteran did not 
meet the schedular criteria for a compensable rating for 
tinnitus that was effective from March 1976 until September 
18, 1998, however, the provisions of 38 C.F.R. § 3.114 are 
not for application in the instant claim.  

The Board notes in passing that while the schedular rating 
criteria for tinnitus was recently changed to allow a 
compensable rating for tinnitus that is just recurrent in 
nature, the change in rating criteria was effective June 10, 
1999; the veteran is not entitled to retroactive application 
of the new schedular criteria for the purpose of assigning an 
earlier effective date.  See 38 U.S.C.A. § 5110(g) (West 
1991); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000.

In essence, the RO granted the veteran an effective date for 
the increased rating for tinnitus that is more favorable than 
that to which he is actually entitled.  The Board therefore 
concludes that the claim of entitlement to an effective date 
earlier than September 18, 1997, for the assignment of a 10 
percent evaluation for tinnitus must be denied. 

The Board notes that the veteran contends that he is entitled 
to an effective date of March 1976 for the grant of a 10 
percent rating for tinnitus because VA failed to notify him 
of the March 1976 change in the schedular criteria for rating 
tinnitus.  The veteran has not pointed to any law or 
regulation which required VA to personally notify the veteran 
of the March 1976 change in the rating criteria, and the 
Board has found none.  In any event, as discussed at length 
above, he did not meet the criteria for assignment of a 
compensable evaluation for his tinnitus until September 1998.

The Board lastly notes that the veteran has requested that 
interest be paid on any benefits to which he is entitled as a 
result of the assignment of an earlier effective date for 
tinnitus.  The Board points out that VA has no authority to 
pay interest on compensation benefits.  See Smith v. 
Principi, 281 F.3d 1384 (2002).


ORDER

Entitlement to an effective date earlier than September 18, 
1997, for the assignment of a 10 percent evaluation for 
tinnitus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

